DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on November 10, 2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS document was considered. A signed copy of form 1449 is enclosed herewith.
Status of Claims
3.	Claims 1-14 are pending and under consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of an inflammatory airway disease or fibrotic disease or cough, does not reasonably provide enablement for prevention of an inflammatory airway disease or fibrotic disease or cough. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
A) Breadth of claims.  The breadth of the claims is drawn to methods for treatment and prevention of the aforementioned diseases. Therefore, the instant claims are drawn to the prevention of COPD and asthma as claimed.
The prophylaxis or prevention means to anticipate or counter in advanced, to keep from happening, etc. and there is no disclosure as to how one skilled in the art can reasonably establish the basis and the type of subject to which the instant compounds and compositions can be administered in order to have the "preventive" effect. How would one show a correlation that the diseases of the instant claims are prevented by the compounds of the invention, or that the subject would not have contracted the disease without administration of the instantly claimed compounds? How is the initial onset of the aforementioned diseases prevented?  

B)  The nature of the invention and predictability in the art. The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic or preventative regimen on its face.
C) Direction or Guidance and Working Examples.  The direction provided is very limited.  
The applicants have not provided any chemical or biological data and/or testing results of any of the compounds or compositions to prevent any of the aforementioned diseases, as encompassed by this language.  In addition, no definition within the specification to any extent as to what is encompassed by the claim language in the current application.   An applicant must clearly identify these things.  
The only direction or guidance present in the instant specification is the listing of diseases applicant considers as treatable and preventable by the claimed compounds, with treatment encompassing prevention, as claimed. There are absolutely no working examples present for the prevention of any disease as claimed. Test assays are provided for in vitro data starting at page 43 of the instant specification.
Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
Furthermore, there is no evidence of record, which would enable the skilled artisan in the identification of the people who have the potential of becoming afflicted with the broad list of disorders, as claimed herein, in order to prevent the initial onset of either disease. Applicant has not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use for preventing the diseases by administering the instant claimed compounds.  
The specification does not show any examples where compounds of the claims were used to prevent the full scope diseases as set forth in the claims.  See MPEP 2164.02 (“Compliance with the enablement requirement of 35 USC 112, first paragraph, does not turn on whether an example is disclosed … Lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art.”).  The specification merely sets forth assay data which are not “reasonably correlated” to the prevention of the claimed diseases and the entirety of claimed compounds.  See MPEP 2164.02 (“The issue of “correlation” is related to the issue of the presence or absence of working examples.  “Correlation” as used herein refers to the relationship between in vitro … assays and a disclosed or a claimed method of use.  An in vitro … example, in the specification, in effect, constitutes a “working example” if that example “correlates with a disclosed or claimed method invention.  If there is no correlation, then the examples do not constitute “working examples.” … For a claimed genus [e.g., metabolic disorders], representative examples together with a statement applicable to the genus as a whole will ordinarily be sufficient if one skilled in the art … would expect the claimed genus could be used in the manner without undue experimentation”).  While Applicants do indeed make various statements in the specification that their claimed compounds will effectively treat the genus of diseases associated encompassed by the claims, such is not supported by examples.  That is, the limited testing set forth in the specification does not constitute a “working example” within the meaning of MPEP 2164.02 let alone a “representative” set of examples that would be required the describe this enormous genus. 
D) State of the Prior Art. The claimed compounds are tetrazole compounds.  So far as the examiner is aware these classes of compounds have not been successfully used as an agent for the prevention of the full scope of claimed diseases.
E) Skill of those in the art.  
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can prevent which specific disease by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any preventative regimen on its face.
While a full discussion of each disease which is encompasses by Applicant’s claim language will not be given, the following examples teach that the state of the prior art with respect to the claimed diseases has not advanced to the point of being predictive of the treatment, and prevention of the breadth of diseases instantly claimed.
According to the Centers for Disease Control and Prevention, 2011, www.cdc.gov/copd, 
“Approximately 75% of COPD cases are attributed to cigarette smoking (5). Occupation-related exposures may account for another 15% of COPD cases (6) and genetic factors, asthma, respiratory infections, and indoor and outdoor exposures to air pollutants also play a role (6,7). Thus, COPD largely can be prevented. Prevention of COPD begins with reducing and/ or eliminating smoking initiation among teenagers and young adults and encouraging tobacco cessation among current smokers. More than 20 million workers in the United States have been exposed to gases, vapors, fumes, and dusts that may cause COPD (6). Public health programs and policies that focus on tobacco-use prevention and cessation, reducing occupational exposure to dusts and chemicals, and reducing other indoor and outdoor air pollutants are critically important. Early treatment and control of asthma may also prevent the development of COPD.”
The prevention of COPD and asthma begins with reducing and/or eliminating smoking initiation among teenagers and young adults and encouraging tobacco cessation among current smokers, but the prevention of the initial onset of COPD and asthma has not yet advanced to the point of being preventable by the administration of medication.
 F) The quantity of experimentation needed.  The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what diseases, disorders, or conditions out of all diseases, disorders, or conditions would be benefited and would furthermore then have to determine which of the claimed compounds in the instant invention would provide prevention of the diseases claimed.
A person having ordinary skill in the art at the time the invention was made would be faced with an undue amount of experimentation to use the pharmaceutical compositions for the full scope of the claimed intended uses.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The specification fails to provide sufficient support of the broad use of the methods of administering compounds of the formula (I) in the prevention of the claimed diseases as a result necessitating one of skill to perform an exhaustive search for which diseases can be treated or prevented by what compounds of the invention in order to practice the claimed invention.
	Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compounds encompassed in the instant claims, with no assurance of success.

Conclusion
5.	Claims 1-12 allowed.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha Shterengarts whose telephone number is (571)270-5316.  The examiner can normally be reached on Monday-Friday, 9-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMANTHA L SHTERENGARTS/Primary Examiner, Art Unit 1626